Citation Nr: 1819827	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a disability rating higher than 20 percent for type II diabetes mellitus.

4.  Entitlement to an initial disability rating for bilateral open angle glaucoma and bilateral cataracts (previously rated as bilateral cataracts) higher than 10 percent prior to November 24, 2014, and higher than 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Veteran served on active duty in the United States Air Force from July 1964 to December 1968, including service in the Republic of Vietnam.  Afterwards, he served in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2014 and August 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

The 2014 rating decision granted service connection for bilateral open angle glaucoma and cataracts with a rating of 10 percent effective January 17, 2013, and continued a 20 percent rating for diabetes mellitus type II with AFIB.  The 2015 rating decision increased the rating for bilateral glaucoma-cataracts disability to 20 percent effective November 24, 2014, and denied service connection for sleep apnea on the grounds of no new and material evidence. 

Although the issue of a higher initial rating for service-connected bilateral open angle glaucoma and cataracts was not certified by the RO, the Board notes that the September 2015 statement of the case (SOC) addressed that issue and the assigned rating for the Veteran's service-connected diabetes mellitus type II disability, and in his ensuing substantive appeal (VA Form 9) the Veteran indicated that he was (A) appealing the assigned rating for his diabetes mellitus type II disability and (B) all of the issues in the SOC.  See September 2015 Form 9, Part 8, box A and B.  In light of the ambiguity, the Board is taking jurisdiction of the issue of a higher initial rating for service-connected bilateral open angle glaucoma and cataracts for appropriate action, along with the two issues certified by the RO.  

Additionally, in a rating decision dated September 3, 2015, the RO assigned a separate rating of 10 percent under Diagnostic Code 7010 effective April 17, 2013, for the Veteran's AFIB; which had previously been noncompensably rated as a comorbid aspect of the Veteran's service-connected diabetes mellitus type II disability.  Although the Veteran referenced his service-connected AFIB in his May 2014 notice of disagreement (NOD), and while the September 2015 action does not reflect the highest possible rating for the Veteran's AFIB (see AB v. Brown, 6 Vet. App. 35, 39 (1993)), the Veteran specifically restricted his September 24, 2015 substantive appeal to the rating of his diabetes mellitus type II disability.  The Board therefore does not have jurisdiction over the rating of the Veteran's AFIB.  

In May 2017, the Board remanded the matter for scheduling of a RO hearing; and a hearing was scheduled for November 22, 2017.  In correspondence dated in November 27, 2017, the Veteran stated he no longer wanted a hearing.

The issue of service connection for sleep apnea is resolved in the below decision.  The diabetes and bilateral cataracts/glaucoma rating claims are addressed in the REMAND portion of this decision below and are REMANDED to the agency of original jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  Evidence submitted since a June 2006 RO denial of service connection for sleep apnea raises a reasonable possibility of substantiating the claim.  

2.  The Veteran's obstructive sleep apnea is secondary to his service-connected diabetes mellitus type II disability.



CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.204, 20.302, 20.1103 (2017).

2.  The criteria for service connection for obstructive sleep apnea, secondary to service-connected diabetes mellitus type II, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is requesting that his claim for service connection for sleep apnea be reopened, and then granted; on the grounds that it is causally related to his service-connected diabetes, hypertension, or AFIB.  See Veteran's December 2015 NOD.

I. Reopening of claim 

By June 2006 rating decision, the Veteran's claim of service connection for sleep apnea was denied.  The Veteran was notified of the decision by letter dated in February 2006, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in September 2014.  No new evidence or NOD was received by VA within one year of the issuance of the June 2006 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

On review of the record the Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for sleep apnea is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also article submitted by Veteran in December 2015, entitled "Sleep Apnoea and Type 2 Diabetes."  


II. Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Facts and Analysis

Service treatment records (STRs) contain no mention of any trouble sleeping at night or daytime sleepiness, but according to the Veteran's wife, the Veteran has snored in his sleep throughout the 45 years of their marriage; that is, since 1969.  See August 2014 statement from the Veteran's spouse.   This is probative evidence in support of the claim.  The Veteran's spouse added that she finally convinced the Veteran to consult his physician regarding his snoring and apneas while sleeping.  Id.

A sleep study done in July 2005 returned a diagnosis of "moderately severe obstructive sleep apnea."  

On VA claims file review in June 2015, the examiner averred as follows:

The relationship that exists between OSA and DMII, is per UpToDate, that "patients with OSA have an increased prevalence of insulin resistance and type 2 diabetes. While this association can be manifested through shared risk factors such as obesity, an independent association between OSA severity, insulin resistance, and type 2 diabetes has been demonstrated in several large cross-sectional studies."

The Board finds this evidence, which was provided after careful review of the lay evidence and medical evidence of record, to be highly probative evidence as to the nexus element of the claim; that is, that the Veteran's sleep apnea is secondary to his service-connected diabetes mellitus type II disability.  Although the July 2015 claims file examiner went on to state "thus it is the opinion of this examiner that it is less likely than not (less than 50 percent probability) that the Veteran's sleep apnea syndrome is proximately due to DMII", such assertion is clearly at odds with the examiner's recitation of studies in favor of a nexus.  Moreover, a medical treatise submitted by the Veteran regarding the prevalence of sleep apnea in persons with diabetes is consistent with the evidence/studies referenced by the VA examiner.  See article submitted by Veteran in December 2015, entitled "Sleep Apnoea and Type 2 Diabetes."  

The Board accordingly finds that the weight of the evidence favors the claim.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for obstructive sleep apnea is warranted.


ORDER

New and material evidence having been received, the claim of service connection for sleep apnea is reopened.  

Service connection for obstructive sleep apnea is granted.

REMAND

In addition to the foregoing, the Veteran seeks a higher rating for his service-connected diabetes mellitus type II and glaucoma/cataract disabilities.  For the reasons that follow additional development of these claims is needed.

Diabetes

The Veteran's last VA diabetes examination was in 2003; and the Veteran now asserts that his diabetes has worsened.  As there is an indication that the Veteran's diabetes mellitus type II may have worsened since his last VA examination he should be afforded a new one.  

Glaucoma and Cataracts

As regards the Veteran's service-connected visual disability, the Veteran was afforded VA eye examinations in January 2014, and in April and August of 2015; however, the respective Goldmann charts were not included with the ensuing reports.  This is significant since the January 2014 and April 2015 examinations found visual field defect.  Remand for a new VA examination is needed.  

Accordingly, these issues are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected diabetes mellitus type II disability.

2.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected bilateral eye glaucoma-cataracts disability.

3.  Finally, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


